Atkinson, J.
1. The court did not err in admitting in evidence the deeds executed July 30, 1923, by heirs at law of James R. Courson to the plaintiff, over the objections (a) that they were irrelevant, and, “being quitclaim deeds, could not be a basis of title authorizing the plaintiff’s recovery in said case;” (b) “that the suit was for the reformation of another deed, and the issue in the case was whether or not plaintiff had a right to correct the deed.”
2. The remaining grounds of the motion for new trial are merely elaborative of the general grounds. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.

Wade E. Watson, for plaintiffs in error. E. J. Lawrence, contra.